ORDER
PER CURIAM:
Parents appeal from Juvenile Court order terminating parental rights to two minor daughters, Sec. 211.447, RSMo Supp. 1987.
Affirmed. Rule 84.16(b).
The cause is remanded to trial court for determination of applications for parents’ and guardian ad litems’ attorneys’ fees and expenses, and assessment of same, if so determined, as costs in the case. Sec. 211.-462.4, RSMo Supp. (1987); In the Interest of K.P.B., 642 S.W.2d 643, 644 (Mo banc 1982); A.M.G. v. Missouri Division of Family Services, 660 S.W.2d 370 (Mo.App. 1983).